DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7, 10-12, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flick (US 2303264 A).
Regarding claims 1 and 10, Flick teaches a container comprising a bottom panel forming a bottom wall (10) of the tray; a top panel (11) forming a top wall of the tray; first and second side panels (12/18) forming first and second side walls of the tray and extending between said top and bottom panels on opposite sides thereof (see Fig. 1), a locking band (13/14) connected to said bottom panel at opposite upper and lower edges thereof (see Fig. 1), said locking band extending across said top panel (Examiner considers 13/14 to extend across the top panel along lateral edges of said top panel from one side to the other) and holding an underlying portion of said top panel in face-contacting relationship with said bottom panel (see Fig. 4; 13/14 contacts an upper face of the top panel causing said top panel to be in contact with the bottom); wherein said tray is configured to transition from a first configuration (i.e. blank configuration of Fig. 1) in which said tray is substantially flat into a second or erect configuration (i.e. folded configuration of Figures 3-5) in which said top panel defines a concave surface (see Fig. 5) configured to hold in place a rounded item; wherein said tray is configured to be transitioned from said first configuration to said second configuration by sliding (Examiner considers the folding of the concave top panel to be a sliding motion) said top panel relative to said bottom panel.
Regarding claims 2 and 12, Flick teaches a container wherein the locking band overlies a generally central portion (21; see Fig. 4) of the top panel when the tray is in the second configuration.
Regarding claims 7 and 16, Flick teaches a container wherein a plurality of strengthening creases (e.g. fold creases forming flaps 20) are formed in the first and second side panels.  Examiner considers the flaps 20 to be reinforcing to the structure of the erect box, therefore, the creases that define said flaps are strengthening creases.
Regarding claim 11, Flick teaches a container wherein said plurality of panels comprises a glue flap panel (12a) configured to be secured in face-contacting relationship to the second side panel in the set-up tray.
Allowable Subject Matter
Claims 3-6, 8-9, 13-15, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734